Citation Nr: 0300545	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial evaluation for post-
traumatic stress disorder, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from March 1967 to March 
1969, including a period of combat duty in Vietnam.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has substantially complied with the provisions 
of the Veterans Claims Assistance Act of 2000.

2.  The veteran's post-traumatic stress disorder is 
manifested by not more than occupational and social 
impairment, with deficiencies in most areas, such as work 
and family relations, thinking, or mood, due to symptoms 
of: obsessional rituals which interfere with routine 
activities; near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and the inability to establish or 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a higher initial evaluation of 70 percent 
for the veteran's post-traumatic stress disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 
4, including 4.7, 4.130, Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has been 
sufficiently developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159.  In this regard, the claims file reflects 
multiple VA examination and clinical records, as well as 
private medical records, that contain findings and 
diagnoses that permit the Board to address the issues 
relevant to the veteran's claim.  In addition, the Board 
finds that the veteran has continually known of the steps 
that the RO has undertaken to develop his claim, and of 
which steps he could undertake in support of it.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Lastly, the Board observes that, in light of its decision 
to grant a substantially increased rating for the 
veteran's mental disability, effective as of the date of 
his request for service connection, any perceived lack of 
notice or development under the VCAA should not be 
considered prejudicial.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (the 
Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  As in this case, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The evidence for consideration in this case includes the 
veteran's service medical records, private treatment 
records dated from September 1981 to October 2000, VA 
treatment records dated from August 2000 to April 2001, 
the results of a February 2001 VA mental examination, a 
January 2002 statement from the veteran's work supervisor, 
and lay statements and testimony given by the veteran.  
The Board has carefully considered and weighed the 
probative value of all of this evidence.
The veteran's original claim for service connection for 
post-traumatic stress disorder (PTSD) was granted in a 
February 2001 rating decision, where the RO assigned a 30 
percent disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2002).  The veteran 
subsequently expressed disagreement with this initial 
rating, and properly appealed the matter to the Board.

Under the Rating Schedule, a mental disorder may be rated 
at 30 percent where there is occupational and social 
impairment with occasional decreases in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions and recent events.  
A 50 percent rating is assigned where there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., the retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is assigned 
where there is total occupational and social impairment, 
due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130.

The Board finds that the veteran's documented PTSD more 
nearly approximates the criteria required for a 70 percent 
rating under DC 9411, as his symptoms clearly match the 
majority of these criteria.  See 38 C.F.R. §§ 4.7, 4.130.  
The evidence of record shows occupational and social 
impairment, with deficiencies in most areas.  The 
veteran's family relations are affected, as exhibited by 
his two failed marriages and reluctance to participate in 
family gatherings.  The veteran has testified to an 
inability to establish or maintain effective 
relationships, noting that he really only has one close 
friend, a fellow Vietnam veteran, and that he lives alone 
and prefers to be alone.  The veteran has also reported 
that he is under prescription medication for his 
depression, which affects his thinking and mood, and has 
noted irritability and occasional violent tendencies.  
Treatment records have also documented the veteran's 
obsessional rituals, such as checking his windows and 
doors in the middle of the night, and a compulsion for 
neatness and to have everything in its place at his 
residence.  As for his work, he testified in September 
2002 that he is currently in the process of an early 
retirement after 26 years of federal employment, because 
of the PTSD's effect on his ability to work, where he has 
been written up several times.  Indeed, the Board observes 
that his supervisor of five years submitted a January 2002 
statement noting problems in working with others, a quick 
temper, difficulty coping with loud noises and yelling, 
missed time because of problems dealing with work stress, 
and a preference to work alone, as opposed to observations 
of the veteran's nervousness, paranoia, and restlessness 
when required to attend group meetings.  This supervisor 
stated that in light of these symptoms, and because of 
vast reorganizational changes affecting the structure and 
procedure of the workplace, early retirement was his 
recommendation for the veteran. 

The Board has also reviewed the veteran's Global 
Assessment of Functioning Scale scores (GAF scores).  The 
GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV); see also 38 C.F.R. §§ 4.125, 4.130.  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, 
as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The record reflects that the veteran was assigned 
a GAF score of 45 in September 2000, and a GAF score of 55 
in February 2001. A score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  See the DSM-IV at 44-47. Accordingly, the 
veteran's symptoms appear to represent a range of moderate 
to serious impairment.  The Board finds these scores to be 
probative evidence, and has appropriately considered them 
in rendering this decision.

The Board notes that the veteran's documented PTSD 
symptomatology does not, however, meet the criteria for 
the higher 100 percent rating for total occupational and 
social impairment under DC 9411, as the record does not 
contain competent medical evidence of the clear majority 
of these symptoms.  See 38 C.F.R. § 4.130.  The Board 
notes that there is no evidence of gross impairment in 
thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, the 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene), or disorientation to time or place.  There is no 
evidence of the veteran's memory loss for his own 
occupation or own name, but the Board acknowledges his 
September 2002 testimony that he cannot recall the names 
of close relatives when at holiday functions.  The Board 
notes that although he was once cited in a court of law on 
charges of domestic violence and reckless endangerment, 
the outcome of these charges is unclear, and there is no 
other documentation of record to suggest a persistent 
danger of hurting himself or others.  Accordingly, the 
Board finds that the veteran's recorded symptoms, when 
compared to the criteria for a 100 percent PTSD rating 
under DC 9411, are a much closer match to the criteria for 
a 70 percent rating.  See 38 C.F.R. § 4.7.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against a finding for a 
rating at 100 percent, the evidence is not in equipoise, 
and there is no basis to apply it.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered extraschedular evaluation, 
but finds that there has been no showing that the 
veteran's PTSD has: (1) caused marked interference with 
employment beyond the level of interference already 
contemplated in the newly assigned 70 percent rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an 
unusual disability picture, further development in keeping 
with the actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER

Entitlement to a higher initial evaluation of 70 percent 
for the veteran's post-traumatic stress disorder is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

